Filed 10/17/22 Galicia v. Izaguirre CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 GUADALUPE GALICIA,                                            B316092

           Plaintiff and Appellant,                            (Los Angeles County
                                                               Super. Ct. No. 19WHPT00465)
           v.

 MICHAEL IZAGUIRRE,

           Defendant and Respondent.


      Appeal from a judgment of the Superior Court of Los
Angeles County, May Santos, Temporary Judge. Affirmed.
      Guadalupe Galicia, in pro. per.; and Robert Smith for
Plaintiff and Appellant.
      No appearance for Defendant and Respondent.




                             ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
       Guadalupe Galicia (mother) appeals from a judgment
following trial regarding child custody, visitation, and child
support for her daughter, H., with Michael Izaguirre (father).
       Mother contends that the trial court committed evidentiary
and procedural errors at trial, but we conclude mother has failed
to show prejudice from any of these alleged errors. Mother also
challenges the trial court’s visitation order, but we conclude the
order, which divided visitation equally between mother and
father, was within the bounds of the trial court’s wide discretion.
       Last, mother contends the trial court erred by relying on
the representations of father’s counsel at trial regarding the
calculations required by the statewide uniform child support
guidelines (Fam. Code, § 4055), and by failing to make required
findings for ordering an amount of child support different from
the amount that is presumptively appropriate under those
guidelines (Fam. Code, § 4056, subd. (a)(1)–(3)). We conclude
mother has forfeited these challenges by failing to raise them
before the trial court.
       We therefore affirm the judgment.
                             Background
       Mother’s brief does not provide a full description of the
procedural background of this action, and she has not provided a
full record to this court of the proceedings before the trial court.
Nor are we aided by father, who has not filed a respondent’s
brief.
       Nevertheless, we can discern the following from the record
that mother has provided to us. Mother, unrepresented by
counsel, filed a petition under the Uniform Parentage Act, Family
Code section 7600 et seq., in September 2019 to establish a
parental relationship between father and H., then three months




                                 2
old, and sought orders regarding physical and legal custody, and
visitation. According to the trial court docket, various
proceedings occurred prior to the trial at issue in this appeal.
       Despite describing nothing about these earlier proceedings,
mother provided us with a reporter’s transcript from proceedings
on November 6, 2020, and April 19, 2021, which we summarize
below.
I.     November 6, 2020 hearing
       On November 6, 2020, mother and father, each represented
by counsel, appeared at a hearing before Commissioner May
Santos1 to set a trial date on mother’s petition and to determine
whether to increase father’s visitation schedule. The parties
agreed that the issues for trial were child custody, visitation, and
child support.2 The court set a trial date of April 19, 2021.
       At the time of that hearing, it appears that mother had
physical custody of H., except for when father had custody twice a
week from 8:00 a.m. to 5:00 p.m. the following day.3 Father was
responsible for picking up and dropping off H. at mother’s
residence.
       At the hearing, father contended visitation was going well,
and sought an increase in visitation and to share equally with


1     The docket includes an entry titled “Stipulation –
Appointment of Court Commissioner.” A minute order indicates
the parties stipulated that Commissioner Santos “may hear this
matter as Judge Pro Tem.”
2     Mother’s petition to establish parental relationship claimed
that Michael I. was H.’s father, and the record before us indicates
there is no current dispute as to father’s parental status.
3     According to the transcript of the November 6 hearing, the
court had established that visitation schedule on September 10,
2020.




                                 3
mother in transportation duties. Mother sought a decrease in
father’s visitation, contending father had failed to adequately
care for H. while in his custody. Following brief testimony from
mother and father and argument from counsel, the court initially
decided not to make any changes to the existing visitation
arrangement.
       Later during the hearing, the court reconsidered father’s
visitation schedule. Father explained that he traveled from
Apple Valley to Norwalk to drop off H. with mother and that the
existing schedule interfered with H.’s naps and meals. To
accommodate those concerns, the court extended father’s
visitation schedule by two hours to allow a drop-off at 7:00 p.m.
instead of 5:00 p.m.
       The court also amended the existing transportation
arrangements. Whereas father had been responsible for both
pick-up and drop-off at mother’s residence, the court ordered
mother to meet father halfway between their residences for drop-
off. The court found this would allow father to spend more time
at home with H.
       Child support was also discussed at the hearing. It appears
that prior to the hearing, mother paid father monthly child
support of $157. It further appears that the court had previously
ordered father to file an income and expense declaration along
with copies of pay stubs for the prior two months, but that as of
the November 6 hearing father had failed to do so.4 The court
therefore ordered father, then unemployed, to file an income and



4     Mother appears to have filed an income and expense
declaration on July 20, 2020. It is not included with mother’s
appendix.




                                4
expense declaration, tax returns for the past two years, and
evidence of his efforts to find employment.
       The court also discussed father’s prior employment and his
current unsuccessful efforts to find work. The court concluded it
would impute income to father based on his former employment
and prepare a DissoMaster5 report to determine an appropriate
level of child support. The report is not in the record.
       At the conclusion of the hearing, mother’s counsel asked,
“Support is zero?” The court responded, “Yes. I’m not going to
change support right now.”6
II.    April 19, 2021 trial
       A.     Preliminary matters
       The court held trial on April 19, 2021. Mother and father
appeared and were represented by counsel. At the start of trial,
the court noted receipt of mother’s trial brief and exhibit list and
that father had not filed either one.
       Mother’s trial brief asserted that father’s visitation should
be reduced and that he should not have joint legal custody of H.
because he was failing to meet her basic needs. Regarding child
support, mother’s trial brief stated that “[i]f the court is inclined
to deal with support, it can be dealt with at trial.”
       Prior to testimony, the court identified three issues for
trial—child custody, visitation, and child support. Although

5     DissoMaster is computer software used by the courts and
parties in family law proceedings to determine child support in
accordance with statutory guidelines.
6     While the court’s statement suggests it declined to change
mother’s child support at the hearing, the transcript from the
April 19, 2021 trial indicates that at the November 6, 2020
hearing, the court decreased mother’s monthly child support from
$157 to $0.




                                  5
mother’s trial brief acknowledged that child support could be
addressed at trial, mother’s counsel responded that he believed
trial was limited to child custody and visitation because the court
had already determined child support earlier in proceedings. The
court responded that it had yet to receive father’s income and
expense declaration or tax returns, but that “since child support
is not an issue, I won’t be addressing that today.”
       Father’s counsel promptly objected, noting the absence of
any “waiver of the issue of the child support at the last hearing,
given that the parties were—my client was not employed, and he
got employment in January. I thought the issue of support is
always going to be an issue at trial, and that was the guideline
issue.” Father’s counsel further informed the court that he had
father’s current income and expense declaration with him, had
“mailed in” the declaration to the court the week before, and had
exchanged it with mother’s counsel. Father’s counsel concluded
by stating that child support was a “guideline support issue.
Once we figure out what the custodial time is, we run the
numbers. I don’t have a problem with ordering guideline.” The
court responded, “Let’s conduct the trial as to custody and
visitation then.”
       B.    Mother’s testimony
       Mother testified that father had missed six visits with H.
that year and was late to drop off H. on several occasions. On
December 28, 2020, father was five hours late; on February 1,
2021, father’s mother (who dropped off H. on that date) was 30
minutes late; and on March 29, 2021, father was ten minutes
late. Mother claimed that father never gave her advance notice
when he was going to be late.




                                 6
       On cross-examination, mother acknowledged father missed
only six visits in the 15 months since the court first ordered
visitation in February 2020, and that he had given mother
advance notice—albeit short notice on some occasions—each
time. Mother also agreed that on December 28, 2020, when
father was five hours late, he called mother 20 minutes before the
drop-off time to notify her he would be late, and that the parties
spoke again at about 10:15 p.m. to discuss father’s anticipated
arrival time. She further admitted that traffic reports from that
day showed at least a two-hour traffic delay.
       Mother also testified H. was often dirty and had rashes and
bruises following visits with father. According to mother, H.
never developed rashes or bruises while under her care. Mother
also testified that father’s mother and brother smoked, that H.’s
doctor had advised mother to keep H. away from allergens such
as smoke, and that H. had been sick five times in the prior three
months.
       According to mother, H. would often cry and push away
from father when he picked up H. from mother’s residence. But
mother admitted not being able to see H.’s demeanor once she
was in father’s car.
       Mother also explained why she claimed father did not
adequately care for H.’s medical needs. In December 2020, for
example, father informed mother he could not find an available
doctor in Victorville (where father lived at the time of trial) who
accepted H.’s health insurance, and that H. had to see a doctor in
Norwalk (where mother lives) to address H.’s cold and cough.
Mother testified that even after she gave father contact
information for H.’s pediatrician, father did not arrange a doctor’s
appointment for H. Mother then had to leave work to schedule




                                 7
the doctor’s appointment, and although both parents attended
the doctor’s appointment, mother paid the out-of-pocket costs for
the visit.
      Mother also described an instance involving an allergy
medication for H. When father arrived to pick up H. on March
17, 2021, mother gave him allergy medication that had recently
been prescribed for H. Father returned H. the following day but
forgot to return the medication. Mother then had to take H. to a
doctor’s appointment and pay additional costs to obtain
replacement medication. Following a visit several days later,
father returned the medication unopened to mother.
      Last, mother complained that H., then almost two years
old, had started using curse words. Mother, who lived with her
parents and two older brothers, denied cursing around H.7
      C.     Father’s testimony
      Father’s testimony primarily focused on rebutting mother’s
claims. For example, he explained that he was late to drop off H.
on December 28, 2020, because it was snowing on the Cajon Pass.
Father also explained that he missed visits on January 10 and
April 14, 2021, because he was sick, and gave mother advance
notice both times. He missed visits on February 7, April 4, and
April 11, 2021, because he was unable to arrange transportation,
and gave mother advance notice each time. And he missed a visit
on March 10, 2021, because of car trouble and snow on the Cajon
Pass, and again gave mother advance notice.
      Father also addressed mother’s testimony regarding H.’s
health care. Regarding the December 2020 doctor’s visit, father
explained that he took H. to urgent care because of H.’s cold and

7    At the time of trial, mother’s family cared for daughter
when mother was at work.




                                8
cough, but that the urgent care would not accept H.’s health
insurance. Father also explained that he did not give H. her
allergy medication during her March 17, 2021 visit because H.
was sick, he was focused on treating her fever, and he did not
clearly understand the instructions for the allergy medication.8
      Like mother, father testified that when he received H. from
mother, H. often had rashes, scratches, bruises, dirty hair, and a
dirty diaper. He explained he always made sure to give H. a
clean diaper, feed her, and treat any rash before returning her to
mother. Father also testified that his mother and brother did not
smoke around H.
      Regarding mother’s claim that H. appeared unhappy when
father picked her up, father testified H. cheered up quickly
during his visits and that she was also happy to be with father’s
family. Father denied using curse words around H.
      Father also testified that he was currently employed and
that his mother or sister could care for H. if he was at work
during H.’s visit. Moreover, because H. was asleep for most of
father’s shift, his work schedule did not interfere with his visits
with H. Father also confirmed that H. was eligible for medical
insurance through his employment.



8      Father testified that he contacted the office of H.’s
pediatrician to get information about the allergy medication.
According to father, the pediatrician’s office informed him that
the medication was a five-week treatment. Mother’s counsel
moved to strike father’s testimony, arguing it was hearsay. The
court denied the motion, noting it had allowed mother “to talk
about what the prescription was and what [father] was supposed
to be giving her,” and that it would therefore give father “a little
bit of leeway.”




                                  9
       Regarding transportation, father requested that the parties
equally share pick-up and drop-off duties. He testified it would
be easier to have mother pick up H. from his house, in case he
does not have an available vehicle or is working.
       D.     Court’s ruling and subsequent judgment
       Following testimony and argument from counsel, the court
ordered joint legal and physical custody of H. The court
emphasized that father was employed, had acted responsibly by
notifying mother if he was unable to visit H., and could more
easily coordinate medical care for H. now that he had medical
insurance. The court also explained that it was not persuaded
father was to blame for H.’s rashes or illnesses.
       Finding H. was in no “higher danger” with father than she
was with mother, the court rejected mother’s request to limit
father’s visitation to 20 or 25 percent. The court concluded it
would be in H.’s best interest to equally divide visitation between
father and mother.9 The court also ordered each parent to pick
up H. from the other parent’s residence, to share the
transportation burden and alleviate mother’s concerns with
father being late.
       After resolving visitation, father’s counsel asked the court if
it wanted the parties to “go out and do a DissoMaster or does the
court want to set a date?” Mother’s counsel objected, stating, “It’s
not an issue today,” and that “if [father] wants to seek support,
he can do it on a later date.” The court disagreed, stating, “This
is trial, and that was one of the trial issues. Custody, visitation,


9     Under the new visitation schedule, H. would be with
mother from 10:00 a.m. on Monday to 10:00 a.m. on Wednesday,
with father from 10:00 a.m. on Wednesday to 10:00 a.m. on
Friday, and alternate weekend visits.




                                 10
and child support. Go out in the hallway and use the
DissoMaster.”
      After a brief recess, father’s counsel described his child
support calculations, which resulted in mother paying $349 in
monthly child support to father. The transcript does not clearly
indicate if the court had a copy of the DissoMaster report after
the recess, but the court’s minute order indicates it did.10
      Mother’s counsel did not object to that calculation or offer
any competing calculations or figures. Instead, he requested that
mother’s income be reduced for purposes of calculating child
support because mother would lose a day of work due to the new
transportation arrangement. In response, the court reduced
mother’s monthly child support payment to $300.11
      Mother’s counsel then noted that “at the last hearing, we
were told support would not be at issue. And so we’re coming
here today, and they haven’t filed an income and expense
declaration. I mean, we didn’t file one for that reason. So I think
this procedure is unfair.”
      The court again rejected mother’s argument, noting that at
the prior hearing it “was told that this was for custody, visitation,
and child support. . . . This was for trial . . . on those issues.”


10     The minute order states that “[t]he Court, after reviewing
the dissomaster and hearing oral argument, finds and rules as
follows: Petitioner/Mother is ordered to pay to the
Respondent/Father as and for child support for the minor child
the sum of $300.00 per month . . . .”
11     Mother included with her appendix a DissoMaster
calculation that was initially filed on April 19, 2021. It includes
handwriting stating “$300—Court’s order; 1st $150, 15th $150;
effective 5-1-2021 mom pay dad,” and includes a stamp with
Commissioner Santos’s name and the date May 19, 2021.




                                 11
The court further noted that both parties had been “reluctant to
update their [income and expense declarations]. So now that we
have them, rather than have another case filed to determine child
support, here we are.” Mother’s counsel responded, “Submitted.”
       The court entered judgment on July 23, 2021, consistent
with its ruling at the April trial. Regarding child support, the
judgment incorporated an attached DissoMaster report
consistent with the one described by father’s counsel at the April
2021 trial.
                             Discussion
       Mother raises several issues in her appeal. She contends
the trial court (1) made evidentiary errors at trial, primarily by
allowing father’s counsel to ask leading questions; (2) committed
procedural errors at trial, including unfairly limiting her
presentation of evidence; (3) erred by granting father equal
visitation with H.; and (4) committed procedural errors in
granting child support. Regarding this last contention, mother
argues the court mistakenly relied on the representations of
father’s counsel at trial regarding the child support guideline
calculations, and failed to make required findings supporting its
reduction of mother’s monthly child support from $349 to $300.
I.     Applicable law and standards of review
       Mother filed her action under the Uniform Parentage Act
(UPA). (See Fam. Code, § 7600, et seq.12) In a UPA proceeding,
the court may issue a judgment concerning child custody, child
support, visitation, “or any other matter in the best interest of
the child.” (§ 7637.) “Under California’s statutory scheme
governing child custody and visitation determinations, the

12    All subsequent undesignated statutory references are to
the Family Code.




                               12
overarching concern is the best interest of the child.”
(Montenegro v. Diaz (2001) 26 Cal.4th 249, 255.)
      Custody and visitation determinations under the UPA are
governed in part by section 3020, et seq. (§ 3021, subd. (f).)
When making custody and visitation orders, a court’s “primary
concern” is to ensure “the health, safety, and welfare of children.”
(§ 3020, subd. (a).) Unless doing so is contrary to a child’s best
interests, a court must also ensure that “children have frequent
and continuing contact with both parents” after the parents have
ended their relationship. (§ 3020, subd. (b).) Subject to these and
other relevant considerations, a trial court has “the widest
discretion to choose a parenting plan that is in the best interest of
the child . . . .” (§ 3040, subd. (d); In re Sofia M. (2018) 24
Cal.App.5th 1038, 1044 [trial court is vested with “ ‘wide
discretion’ ” in making custody and visitation orders].)
      “The standard of appellate review of custody and visitation
orders is the deferential abuse of discretion test.” (In re Marriage
of Burgess (1996) 13 Cal.4th 25, 32.) “The precise measure is
whether the trial court could have reasonably concluded that the
order in question advanced the ‘best interest’ of the child.” (Ibid.)
“We are required to uphold the ruling if it is correct on any basis,
regardless of whether such basis was actually invoked.” (Ibid.)
We “apply the substantial evidence standard to the court’s factual
findings” in support of custody and visitation orders. (In re
Marriage of Fajota (2014) 230 Cal.App.4th 1487, 1497.)
      Court-ordered child support is determined by statewide
uniform guidelines. (§§ 4050–4077.) Section 4053 identifies
several principles that courts shall adhere to in implementing the
statewide uniform guideline, including that “[a] parent’s first and
principal obligation is to support the parent’s minor children




                                 13
according to the parent’s circumstances and station in life”
(§ 4053, subd. (a)), that “[b]oth parents are mutually responsible
for the support of their children” (§ 4053, subd. (b)), that the
“guideline takes into account each parent’s actual income and
level of responsibility for the children” (§ 4053, subd. (c)), and
that “[e]ach parent should pay for the support of the children
according to the parent’s ability” (§ 4053, subd. (d)).
       Section 4055 sets forth a mathematical formula for
determining the appropriate amount of child support based on
both parents’ incomes.13 (See § 4055, subds. (a), (b).) The
support amount determined by the guidelines is “presumptively
correct in all cases,” and “only under special circumstances
should child support orders fall below the child support mandated
by the guideline formula.” (§ 4053, subd. (k); see also § 4057,
subd. (a) [“The amount of child support established by the
formula provided in subdivision (a) of Section 4055 is presumed
to be the correct amount of child support to be ordered.”].)
       When a court departs from the guideline formula for child
support, it “shall state, in writing or on the record,” the “amount
of support that would have been ordered under the guideline
formula” (§ 4056, subd. (a)(1)), the “reasons the amount of
support ordered differs from the guideline formula amount”
(§ 4056, subd. (a)(2)), and the “reasons the amount of support
ordered is consistent with the best interests of the children”
(§ 4056, subd. (a)(3)).


13     Because the calculation required by that section “involves,
literally, an algebraic formula,” trial courts may use a computer
program called DissoMaster to accomplish the child support
calculation pursuant to the guidelines. (In re Marriage of Schulze
(1997) 60 Cal.App.4th 519, 523–524, fn. 2.)




                                14
       “A trial court child support order is reviewed under the
abuse of discretion standard of review, and the trial court’s
findings of fact in connection with a child support order under the
substantial evidence standard of review.” (In re Marriage of
Zimmerman (2010) 183 Cal.App.4th 900, 906.) Even so, we are
mindful that “ ‘determination of a child support obligation is a
highly regulated area of the law, and the only discretion a trial
court possesses is the discretion provided by statute or rule.’ ” (In
re Marriage of Cheriton (2001) 92 Cal.App.4th 269, 283.)
       “We apply the abuse of discretion standard when reviewing
the trial court’s rulings on evidentiary objections.” (Twenty-Nine
Palms Enterprises Corp. v. Bardos (2012) 210 Cal.App.4th 1435,
1447.) “[A]n erroneous evidentiary ruling requires reversal only
if ‘there is a reasonable probability that a result more favorable
to the appealing party would have been reached in the absence of
the error.’ ” (Id. at p. 1449.)
       Finally, a “judgment or order of a lower court is presumed
to be correct on appeal, and all intendments and presumptions
are indulged in favor of its correctness.” (In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133; Rayii v. Gatica (2013) 218
Cal.App.4th 1402, 1408 [“An appealed judgment is presumed
correct, and the appellant must affirmatively demonstrate
error.”].)
II.    Evidentiary rulings
       Mother first challenges several of the court’s evidentiary
rulings. She contends the court erred by allowing father’s
counsel to ask certain leading questions at trial. She also
contends the court unfairly admitted hearsay evidence introduced
by father regarding his conversation with H.’s doctor’s office, but
excluded similar evidence she attempted to introduce.




                                 15
       We have reviewed the trial transcript and are not
persuaded that reversal of the judgment is warranted because of
any allegedly incorrect evidentiary rulings. We disagree with
mother’s contention that the “whole trial” was characterized by
impermissible leading questions by father’s counsel. Although
mother identifies several exchanges between father and his
counsel involving allegedly leading questions, based on our
review of the transcript they fall well short of constituting the
“whole trial.”
       Furthermore, mother did not object to some of the
questions she now appears to contend were impermissibly
leading. That failure to object resulted in a forfeiture of her
ability to challenge such evidence on appeal. (Crouch v. Trinity
Christian Center of Santa Ana, Inc. (2019) 39 Cal.App.5th 995,
1020 [“The failure to object or move to strike evidence at trial
forfeits any challenge to the evidence on appeal.”].)
       Last, with respect to those evidentiary rulings to which
mother did object, mother has not demonstrated, and we are not
convinced—even assuming the trial court erred—that there is a
reasonable probability the court would have reached a result
more favorable to her regarding custody, visitation, or child
support in the absence of the alleged errors. (Twenty-Nine Palms
Enterprises Corp. v. Bardos, supra, 210 Cal.App.4th at p. 1449;
see also Evid. Code, §§ 353, 354.)
III. Procedural fairness
       Next, mother complains that certain aspects of trial were
procedurally unfair. She contends the court unfairly reminded
her counsel to be “brief” in the presentation of mother’s rebuttal
testimony; interrupted her counsel’s closing argument by asking
him to place his mask over his nose; and failed to clearly identify




                                16
whether certain photographs offered by mother were admitted as
exhibits.
       As with mother’s arguments regarding the trial court’s
allegedly improper evidentiary rulings, she fails to demonstrate
how these alleged procedural errors caused her prejudice. (See
Cal. Const., art. VI, § 13 [“No judgment shall be set aside . . . for
any error as to any matter of procedure, unless, after an
examination of the entire cause, including the evidence, the court
shall be of the opinion that the error complained of has resulted
in a miscarriage of justice”]; Waller v. TJD, Inc. (1993) 12
Cal.App.4th 830, 833 [“Prejudice is not presumed, and the burden
is on the appealing party to demonstrate that a miscarriage of
justice occurred.”].)
       For example, mother fails to identify any rebuttal
testimony she was prevented from presenting notwithstanding
the court’s request that her counsel be “brief.” Mother likewise
fails to identify what her counsel was prevented from arguing in
his closing statement as a result of the court’s minor interruption
regarding his mask. Mother also failed to provide us with any of
the trial exhibits, let alone those exhibits she is concerned may
not have been admitted or considered by the trial court. In any
event, it appears from the transcript that the court identified and
described the photographs mother sought to introduce as
exhibits, and then entered them all as a single exhibit without
objection by her counsel.




                                 17
       In short, we are not persuaded that any of the alleged
procedural errors mother complains of resulted in prejudice and
warrants reversal of the judgment.14
IV. Visitation schedule
       Next, it appears mother challenges the court’s visitation
order. She contends the court erred by dividing visitation equally
between both parents because H. is young, mother and father live
far apart, father had a history of missing and being late for visits,
and father did not adequately care for H.
       We conclude the trial court’s visitation order was not an
abuse of discretion. (In re Marriage of Burgess, supra, 13 Cal.4th
at p. 32.) The court’s order divided visitation equally between
father and mother consistent with the Family Code preference for
ensuring that children have “frequent and continuing contact
with both parents.” (§ 3020, subd. (b).) Nor are we persuaded a
different visitation order was required by evidence that father
had been late or missed visits in the past. Father provided
reasonable explanations for those occasions when he missed or
was late to visits and acted responsibly by ordinarily giving


14     We disagree with mother that Elkins v. Superior Court
(2007) 41 Cal.4th 1337 (Elkins), supports her argument that the
trial court conducted an unfair trial. In Elkins, our Supreme
Court held that a trial court’s application of a local rule and order
calling for the admission of declarations in lieu of direct
testimony at a marital dissolution trial conflicted with the
hearsay rule. (Id. at pp. 1344, 1359–1360.) The trial court’s
application of that rule and order resulted in it excluding 34 of 36
exhibits offered by one of the parties. (Id. at pp. 1344–1345.) By
contrast, mother and father testified at trial under oath subject to
cross-examination, and mother fails to identify any exhibits or
evidence she was prevented from offering at trial.




                                 18
mother advance notice. Additionally, by requiring the receiving
parent to pick up H. at the other parent’s residence, the court
minimized the potential disruption to H. if a receiving parent is
late.
       The record also supports the conclusion that father
adequately cared for H., contrary to mother’s claim. Among other
things, the court found that father was not solely to blame for
H.’s illnesses or rashes, could more easily coordinate medical care
for H. because she would be covered by his medical insurance,
and that H. was not in “any higher danger with [father] than she
is with [mother].” Father also testified that H. was happy to be
with him and his family during their visits.
       Although we are sympathetic to mother’s concern that H. is
young and that travel between the parents’ residences may be
disruptive, mother fails to explain how those considerations make
the visitation order detrimental to H.’s “health, safety, and
welfare” or outweigh the legislative preference for “frequent and
continuing contact with both parents.” (§ 3020, subds. (a), (b).)
Nor does mother adequately explain how those factors render the
trial court’s visitation order, well-supported by the record, an
abuse of discretion.
V.     Child support order
       Mother raises two challenges to the trial court’s child
support order. She contends the court impermissibly relied on
the calculations of father’s counsel regarding appropriate child
support. She also contends the court departed from the uniform
guideline formula for child support set forth in section 4055
without making findings required by section 4056. We conclude
that reversal of the judgment is not warranted for either reason.




                                19
       As noted, after a brief recess near the conclusion of trial to
allow the parties to calculate child support under the guideline
formula, the court adopted the representations of father’s counsel
regarding the amount of support required by the guidelines.
Mother contends reversal of the judgment is required because the
trial court lacked authority to adopt father’s representations at
trial regarding the guideline formula calculation.
       We disagree. Even assuming the court accepted the
representations of father’s counsel at trial regarding the amount
of child support required by the guideline formula,15 father filed
both his income and expense declaration and DissoMaster report
the same day trial concluded. The court did not enter judgment
until July 23, 2021, more than three months after trial. Hence,
even if the court did not have the DissoMaster report at trial, we
presume the court reviewed the parties’ income and expense
declarations and the DissoMaster report prior to entering
judgment and did not simply rely on the representations of
father’s counsel at trial regarding appropriate child support
under the guidelines. (In re Marriage of Arceneaux, supra, 51
Cal.3d at p. 1133 [lower court judgment “presumed to be correct
on appeal, and all intendments and presumptions are indulged in
favor of its correctness.”].)
       Furthermore, despite the opportunity to object, mother did
not challenge any of the figures supporting the guideline formula
calculation, or the guideline calculation itself. At trial, the court
instructed both parties to “go out in the hallway and use the
DissoMaster” and return with their calculations. After that

15    As noted earlier, the court’s minute order suggests the
court had a copy of the DissoMaster report prepared by father’s
counsel following the recess.




                                 20
recess, mother’s counsel failed to challenge any of the guideline
figures or calculations identified by father’s counsel or offer any
competing guideline figures or calculations. Nor does the record
indicate that mother challenged those guideline figures or
calculations during the more than three-month period between
when father filed his income and expense declaration and
DissoMaster report, and the court’s subsequent entry of
judgment.16
       In these circumstances, we conclude mother has forfeited
any challenge to the figures or calculations underlying the court’s
child support order. (In re Marriage of Hinman (1997) 55
Cal.App.4th 988, 1002 [failure to raise challenges to child support
calculations waives right “to challenge the computation of the
child support award on appeal”]; In re Marriage of Whealon
(1997) 53 Cal.App.4th 132, 144 [“[T]o conserve judicial resources,
any errors [in child support calculations] must be brought to the
trial court’s attention at the trial level while the error can still be
expeditiously corrected.”].)
       We similarly reject mother’s contention that reversal of the
judgment is warranted because the trial court failed to state in
writing or on the record the information required for departing
from the guideline formula in determining child support for H.
(See § 4056, subd. (a)(1)–(3).)

16    For this same reason, we reject mother’s suggestion that
she was prejudiced by father’s failure to file his income and
expense declaration until after trial. The trial transcript
indicates that even though father did not file his income and
expense declaration until after trial, he provided it to mother’s
counsel prior to trial. Also, mother had ample time to object to or
challenge father’s income and expense declaration prior to entry
of judgment, but did not do so.




                                  21
       “A trial court persuaded by the evidence that a downward
departure from the guideline is justified because the guideline
amount exceeds the child’s needs must comply with the
procedural requirements” of section 4056, subdivision (a). (Y.R.
v. A.F. (2017) 9 Cal.App.5th 974, 984.) Some cases have
concluded that a trial court’s failure to provide the information
required by section 4056, subdivision (a), warrants reversal if the
missing information is not otherwise discernable from the record.
(See, e.g., Y.R. v. A.F., at p. 985 [“the court’s failure to comply
with the statute’s procedural requirements, standing alone,
constitutes grounds for reversal of a child support order and
remand for compliance”]; In re Marriage of Hubner (2001) 94
Cal.App.4th 175, 183 [failure to make findings required by
section 4056, subd. (a) “precludes effective appellate review and
may constitute reversible error if the missing information is not
otherwise discernible from the record”]; In re Marriage of Hall
(2000) 81 Cal.App.4th 313, 318 [“[G]iven the facial noncompliance
of the judgment with sections 4055 and 4056, the judgment must
be reversed and remanded for further proceedings in conformity
with those statutes.”]).
       However, at least one case concluded that if a trial court
issues a child support order that fails to supply the information
required by section 4056, subdivision (a), a dissatisfied party may
not “simply appeal and ask for reversal because the court has not
supplied the necessary information when it varied from the
guideline support formula,” but is “required to bring the missing
information to the trial court’s attention and give it an
opportunity to supply it.” (Rojas v. Mitchell (1996) 50
Cal.App.4th 1445, 1451 (Rojas).)




                                22
        We conclude Rojas is persuasive here. The record fails to
show that mother raised any objection to the trial court regarding
its failure to supply the information required by section 4056,
subdivision (a). Mother did not object after the court announced
its child support ruling at trial. Nor did she object after trial,
even though the court entered its judgment more than three
months later. And mother had a further opportunity to object by
filing a motion to vacate the judgment (see Rojas, supra, 50
Cal.App.4th at pp. 1451–1452) but did not do so. We therefore
conclude the issue is not preserved for our review.17




17     Although we conclude mother has forfeited her challenge to
this issue, we note that mother requested the downward
departure from the guideline formula amount and the court
granted her request. Mother fails to explain how she is
prejudiced by the absence of findings supporting that departure.
Indeed, she did not dispute the guideline figures or calculations
described by father’s counsel at trial, and the court’s decision to
depart from the guideline formula benefitted her, the child
support payor, not father. (Cf. Tracy v. Tracy (1963) 213
Cal.App.2d 359, 363 [noting “ ‘ “ ‘fundamental rule of appellate
procedure that a judgment or order will not be disturbed on
appeal prosecuted by a party who consented to it.’ ” ’ ”].)




                                23
                      DISPOSITION
    The judgment is affirmed. Mother shall bear her own costs.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.



We concur:




                  LAVIN, J.




                  ADAMS, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                24